1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAMES SAKAGUCHI, Guardian                 Case No.: 18cv2830-LAB (BLM)
      for minor MJS,
12
                                 Plaintiff,     ORDER OF DISMISSAL
13
      v.
14
      HIGH TECH HIGH, et al.,
15
                              Defendant.
16
17
18         Plaintiff James Sakaguchi has filed a notice of dismissal with prejudice.
19   Although Defendant has appeared, it has not answered or moved for summary
20   judgment. Pursuant to Fed. R. Civ. P. 41(a), this action is DISMISSED WITH
21   PREJUDICE.
22
23         IT IS SO ORDERED.
24   Dated: January 7, 2019
25
26                                            Hon. Larry Alan Burns
27                                            United States District Judge

28

                                               1
                                                                         18cv2830-LAB (BLM)
